internal_revenue_service index no date number info release date the honorable fred thompson united_states senate washington d c dear senator thompson i am responding to your letter of date on behalf of your constituent mr who has a flexible spending arrangement fsa from which he receives reimbursements for medical_expenses although he apparently received reimbursement from his fsa for the cost of natural vitamins obtained by prescription mr believes fsas are incorrectly declining to make reimbursements for vitamins and natural medicines the congress amended sec_213 of the internal_revenue_code by limiting the deduction for medicines and drugs in b of the tax equity and fiscal responsibility act of act 1982_2_cb_470 to provide that an amount_paid for a medicine or drug is a medical expense only if the medicine or drug is a prescribed_drug or insulin the term prescribed_drug means a drug or biological which requires a prescription of a physician for its use by an individual this means that the expense of a medicine that is prescribed by a physician but which does not require a physician’s prescription such as aspirin does not qualify as a medical expense since only medical_expenses as defined in sec_213 qualify for reimbursement by a fsa a medicine or drug not requiring a prescription other than insulin does not meet the standard for reimbursement the relevant committee reports for the act do not explain the reason for the congress’ action in so limiting the medical_expense_deduction for drugs and medicines however the general explanation of the revenue provisions of the act prepared by the staff of the joint_committee on taxation states at pages that the congress decided to eliminate the deduction for non-prescription drugs other than insulin to simplify the deduction conform its coverage more closely to the coverage of private health_insurance_policies and because expenses for non-prescription drugs are more likely to represent expenses for ordinary consumption than extraordinary medical costs that should be deductible irs publications like publication medical and dental expenses to which mr referred provide general guidance to assist taxpayers in understanding and meeting their tax responsibilities publication reflects the law as enacted by the congress you can include in medical_expenses amounts you pay for prescribed medicines and drugs a prescribed_drug is one that requires a prescription for its use by an individual emphasis added you can also include amounts you pay for insulin except for insulin you cannot include in medical_expenses amounts you pay for a drug that is not prescribed i hope this information is helpful in explaining why only drugs or medicines requiring a physician’s prescription qualify as medical_expenses and for reimbursement under a fsa if you have any questions please call me at or call john sapienza at sincerely heather c maloy deputy associate chief_counsel domestic technical
